DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (10/15/21 Remarks: page 8, line 7 - page 9, line 2) with respect to the rejection of claims 1, 4, 13, 16-17, 20-22, 25, 34, 37-38, & 41-43 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Upon further review of the teachings of Kahraman, the anisotropic kernel guided by reference structures in the image appears to be readable upon the teachings of noise filtering based on local image structures (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 10-11, 13, 16-17, 20-22, 25, 31-32, 34, 37-38, & 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Shabatay (WO 2014199338, cited in 4/4/19 Information Disclosure Statement) in view of Kahraman (Image frame fusion using 3D anisotropic diffusion, cited in 7/16/21 Office Action).

Shabatay does not disclose the fusing of images based on an anisotropic diffusion kernel guided by an image reference structure.
Kahraman discloses (Kahraman Introduction 3rd paragraph, use of anisotropic diffusion filter to fuse images with removal of alignment artifacts and additive noise; Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”) an image fusing arrangement using an anisotropic diffusion kernel guided by an image reference structure.
Shabatay and Kahraman are combinable because they are from the field of combining two camera images of a scene into a fused image.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the anisotropic diffusion kernel of Kahraman to the Shabatay image fusing arrangement.

Therefore, it would have been obvious to combine Shabatay with Kahraman to obtain the invention as specified in claim 1.
Claim 1: A method performed by an electronic device, the method comprising:
obtaining a first image of a scene from a first camera, the first camera having a first focal length and a first field of view (Shabatay Abstract and page 5, lines 17-22, wide view camera);
obtaining a second image of the scene from a second camera, the second camera having a second focal length and a second field of view disposed within the first field of view (Shabatay Abstract and page 5, lines 17-22, tele view camera; Shabatay Figure 2, tele frame within wide frame);
aligning at least a portion of the first image and at least a portion of the second image to produce aligned images (Shabatay page 12, lines 17-31 and Figure 5, wide and tele images aligned);
fusing the aligned images based on an anisotropic diffusion kernel (Kahraman Introduction 3rd paragraph, use of anisotropic diffusion filter to fuse images with removal of alignment artifacts and additive noise) to produce a fused image (Shabatay page 12, lines 17-30 and Figure 5, wide and tele images aligned and fused), wherein the anisotropic kernel is guided by at least one reference structure in the first image (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”); and
(Shabatay Abstract, fused output image).
Applying these teachings to claims 4, 10-11, 13, 16-17, 20-22, 25, 31-32, 34, 37-38, & 41-43:
Claim 4: The method of claim 1 (see above), wherein the anisotropic diffusion kernel is determined based on scene content (Kahraman section II-C, “3D Anisotropic Diffusion Filter”, anisotropic filter equation expressed in equations 2-3, including image sequence (i.e. scene content) I(x,y,z,t)).
Claim 10: The method of claim 1 (see above), wherein the anisotropic diffusion kernel performs guided noise reduction (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”).
Claim 11: The method of claim 10 (see above), wherein the guided noise reduction is guided based on the first image or (Note: This is a recitation in the alternative readable upon either option) the second image (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”).
Claim 13: The method of claim 1 (see above), wherein the method is performed for one or more frames of a video feed (Shabatay page 15, lines 8-9 & 14-15 and Figure 6, video/preview mode with both cameras operational over a zoom range).
Claim 16: The method of claim 1 (see above), wherein fusing the aligned images is further based on a difference in lens characteristics between a lens of the first camera and a lens of the second camera (Shabatay Abstract and page 5, lines 4-22, tele view camera and wide view camera generating images based on different focal lengths; Shabatay Figure 2, tele frame within wide frame; Shabatay page 12, lines 17-30 and Figure 5, wide and tele images aligned and fused).
Claim 17: The method of claim 1 (see above), wherein fusing the aligned images comprises compositing the aligned images within a region of interest (Shabatay page 5, lines 10-12, wide and tele views of an object and its background (i.e. a region of interest)).
Claim 20: The method of claim 1 (see above), wherein the first image and the second image are captured concurrently (Shabatay page 5, lines 10-12, simultaneous image capture).
Claim 21: The method of claim 1 (see above), wherein the first image and the second image are captured at different times (Shabatay page 10, line 22, different exposure times, inherently causing one image to be captured at least partially during a time when the other image is not captured).
Claim 22: An electronic device, comprising:
a memory (Shabatay page 7, lines 31-33, processing of data inherently requiring data storage until processing is completed);
a processor (Shabatay page 7, lines 31-33, video processor) coupled to the memory, wherein the processor is configured to:
obtain a first image of a scene from a first camera, the first camera having a first focal length and a first field of vies (Shabatay Abstract and page 5, lines 17-22, wide view camera);
obtain a second image of the scene from a second camera, the second camera having a second focal length and (Shabatay Abstract and page 5, lines 17-22, tele view camera; Shabatay Figure 2, tele frame within wide frame);
align at least a portion of the first image and at least a portion of the second image to produce aligned images (Shabatay page 12, lines 17-31 and Figure 5, wide and tele images aligned);
fuse the aligned images based on an anisotropic diffusion kernel (Kahraman Introduction 3rd paragraph, use of anisotropic diffusion filter to fuse images with removal of alignment artifacts and additive noise) to produce a fused image (Shabatay page 12, lines 17-30 and Figure 5, wide and tele images aligned and fused), wherein the anisotropic kernel is guided by at least one reference structure in the first image (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”); and
output the fused image (Shabatay Abstract, fused output image).
Claim 25: The electronic device of claim 22 (see above), wherein the processor is configured to determine the anisotropic diffusion kernel based on scene content (Kahraman section II-C, “3D Anisotropic Diffusion Filter”, anisotropic filter equation expressed in equations 2-3, including image sequence (i.e. scene content) I(x,y,z,t)).
Claim 31: The electronic device of claim 22 (see above), wherein the anisotropic diffusion kernel performs guided noise reduction (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”).
Claim 32: The electronic device of claim 31 (see above), wherein the guided noise reduction is guided based (Note: This is a recitation in the alternative readable upon either option) the second image (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”).
Claim 34: The electronic device of claim 22 (see above), wherein the method is performed for one or more frames of a video feed (Shabatay page 15, lines 8-9 & 14-15 and Figure 6, video/preview mode with both cameras operational over a zoom range).
Claim 37: The electronic device of claim 22 (see above), wherein fusing the aligned images is further based on a difference in lens characteristics between a lens of the first camera and a lens of the second camera (Shabatay Abstract and page 5, lines 4-22, tele view camera and wide view camera generating images based on different focal lengths; Shabatay Figure 2, tele frame within wide frame; Shabatay page 12, lines 17-30 and Figure 5, wide and tele images aligned and fused).
Claim 38: The electronic device of claim 22 (see above), wherein the processor is configured to composite the aligned images within a region of interest (Shabatay page 5, lines 10-12, wide and tele views of an object and its background (i.e. a region of interest)).
Claim 41: The electronic device of claim 22 (see above), wherein the first image and the second image are captured concurrently (Shabatay page 5, lines 10-12, simultaneous image capture).
Claim 42: The electronic device of claim 22 (see above), wherein the first image and the second image are captured at different times (Shabatay page 10, line 22, different exposure times, inherently causing one image to be captured at least partially during a time when the other image is not captured).
Claim 43: The electronic device of claim 22 (see above), further comprising the first camera, the second camera, and a display (Shabatay Abstract, wide camera, tele camera, and output).
Claims 3, 5, 24, & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shabatay (WO 2014199338, cited in 4/4/19 Information Disclosure Statement) in view of Kahraman as applied to claims 1 & 22 above, and further in view of Bae (US 20140168444).
With respect to claim 3, Shabatay in view of Kahraman teaches the invention of claim 1 (see above).
Shabatay in view of Kahraman does not disclose the fusing of images wherein the fusing process is based on at least one of noise characteristics, object motion, light levels, or edge information.
Bae discloses (Bae Abstract and paragraph 0007, adaptation of two camera images of the same scene to be fused based on brightness levels) an image fusing process including adaptation based on image brightness (i.e. light level).
Shabatay in view of Kahraman and Bae are combinable because they are from the field of combining two camera images of a scene into a fused image.

The suggestion/motivation for doing so would have been to combine images without introducing a visible discrepancy in brightness level.
Therefore, it would have been obvious to combine Shabatay in view of Kahraman with Bae to obtain the invention as specified in claim 3.
Claim 3: The method of claim 1 (see above), wherein the anisotropic diffusion kernel controls diffusion fusion of the aligned images based on at least one of (Note: This is a recitation in the alternative, readable upon any one option) noise characteristics, degree of object motion, light levels (Bae Abstract and paragraph 0007, adaptation of two camera images of the same scene to be fused based on brightness level), or edge information.
Applying these teachings to claims 5, 24, & 26:
Claim 5: The method of claim 1 (see above), wherein fusing the aligned images comprises:
determining a photometric similarity measure (Bae Abstract and paragraph 0007, adaptation of two camera images of the same scene to be fused based on brightness levels, inherently including the amount of similarity between the levels);
(Kahraman Introduction 3rd paragraph, use of anisotropic diffusion filter to fuse images; and
blending the aligned images based on the photometric similarity measure and the anisotropic diffusion kernel (Shabatay page 12, lines 17-30 and Figure 5, wide and tele images aligned and fused).
Claim 24: The electronic device of claim 22 (see above), wherein the anisotropic diffusion kernel controls diffusion fusion of the aligned images based on at least one of (Note: This is a recitation in the alternative, readable upon any one option) noise characteristics, degree of object motion, light levels (Bae Abstract and paragraph 0007, adaptation of two camera images of the same scene to be fused based on brightness level), or edge information.
Claim 26: The electronic device of claim 22 (see above), wherein the processor is configured to fuse the aligned images by:
determining a photometric similarity measure (Bae Abstract and paragraph 0007, adaptation of two camera images of the same scene to be fused based on brightness levels, inherently including the amount of similarity between the levels);
determining the anisotropic diffusion kernel (Kahraman Introduction 3rd paragraph, use of anisotropic diffusion filter to fuse images; and
blending the aligned images based on the photometric similarity measure and the anisotropic diffusion kernel (Shabatay page 12, lines 17-30 and Figure 5, wide and tele images aligned and fused)
Claims 7 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shabatay (WO 2014199338, cited in 4/4/19 Information Disclosure Statement) in view of Kahraman as applied to claims 1 & 22 above, and further in view of Weickert “Theoretical Foundations Of Anisotropic Diffusion In Image Processing”.
With respect to claim 7, Shabatay in view of Kahraman teaches the invention of claim 1 (see above).
Shabatay in view of Kahraman does not disclose the fusing of images wherein the fusing process is based on at least one of noise characteristics, object motion, light levels, or edge information.
Weickert discloses (Weickert section 2, 2nd to last paragraph of section, “Anisotropic diffusion filtering is an image restoration tool that needs essentially two natural parameters: a contrast parameter and a resolution parameter”) that contrast-based parameters are a standard feature of anisotropic diffusion kernels.
Shabatay in view of Kahraman and Bae are Weickert because they are from the field of anisotropic diffusion kernel processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the contrast parameter of the anisotropic diffusion filter 
The suggestion/motivation for doing so would have been to apply a standard element of anisotropic diffusion filtering.
Therefore, it would have been obvious to combine Shabatay in view of Kahraman with Weickert to obtain the invention as specified in claim 7.
Claim 7: The method of claim 1 (see above), wherein the anisotropic diffusion kernel is based on contrast (Weickert section 2, 2nd to last paragraph of section, “Anisotropic diffusion filtering is an image restoration tool that needs essentially two natural parameters: a contrast parameter and a resolution parameter”).
Applying these teachings to claim 28:
Claim 28: The electronic device of claim 22 (see above), wherein the anisotropic diffusion kernel is based on contrast (Weickert section 2, 2nd to last paragraph of section, “Anisotropic diffusion filtering is an image restoration tool that needs essentially two natural parameters: a contrast parameter and a resolution parameter”).
Allowable Subject Matter
Claims 8-9, 12, 14-15, 18-19, 29-30, 33, & 35-36, & 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 8 & 29 (and dependent claims 9 & 30), the art of record does not teach or suggest the recited anisotropic kernel bandwidth adaptive based on contrast in conjunction with the recited arrangement of fusing first and second camera images having first and second fields of view based on aligning the images and an anisotropic diffusion filter.
With respect to claims 12 & 33, the art of record does not teach or suggest the recited use of a similarity measure as a basis for image fusing in conjunction with the recited arrangement of fusing first and second camera images having first and second fields of view based on aligning the images and an anisotropic diffusion filter.
With respect to claims 14 & 35 (and dependent claims 15 & 36), the art of record does not teach or suggest the recited use of first and second image keypoints as a basis for image alignment in conjunction with the recited arrangement of fusing first and second camera images having first and second fields of view based on aligning the images and an anisotropic diffusion filter.
With respect to claims 18 & 39, the art of record does not teach or suggest the recited seam blending of first and second 
With respect to claims 19 & 40, the art of record does not teach or suggest the recited region of interest recovery based on replacing a portion of the second image with a portion of the first image in conjunction with the recited arrangement of fusing first and second camera images having first and second fields of view based on aligning the images and an anisotropic diffusion filter.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.

If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663